DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/22 has been entered.
 Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record and newly cited references fail to disclose, teach and/or suggest, individually and/or when combined, the introduction of a balloon-inhibiting tunable spacer fluid into a formation experiencing ballooning as claimed, wherein such is retained by the formation and a reduction in ballooning is achieved as indicated by one of the indicators (i)-(iv) as claimed.
US 2021/0325562 discloses detecting an occurrence of well ballooning, as well as determining ballooning potential in a formation.  Remedial action is disclosed as taken in the form of sealing such a location when an influx of formation fluid is detected.
US 6,220,087 discloses methods of determining an extent of ballooning present in a formation.  The reference, however, fails to disclose achieving reduction in ballooning with a BITS fluid as claimed as indicated by one of the instantly claimed indicators.
US 2017/0081931 discloses ballooning diagnostics and methods for distinguishing between influx due to ballooning as opposed to a formation kick.
US 2014/0262281 discloses the addition of fluid loss particles to a drilling fluid so as to control the equivalent circulating density thereof.  
US 2013/0299242 discloses identifying ballooning in a formation by measuring resistivity.
US 2013/0299241 discloses losses due to natural faults in a formation may be managed by the use of a pre-treatment with a sealing agent; the reference suggests losses due to borehole breathing may be remedied by reducing ECD such that it is below the far-field fracture gradient by making changes to drilling fluid weight, rate of penetration, fluid viscosity, and RPM and/or heating the drilling fluid.  To prevent losses due to borehole breathing, it is suggested to manage ECD by adjusting drilling fluid weight, rate of penetration, fluid viscosity, and RPM and/or employing a flat rheology mud system, a dual gradient drilling system or a continuous circulating drilling system.  ECD can also be managed by utilization of specialized ECD reduction tools or by swab/surge reduction tool. Salinity should also be adjusted to match that of the formation. Additionally, drilling fluid may be heated.  
US 2013/0298662 discloses determination of a plug breaking pressure wherein a drilling fluid containing LCM is used to form a plug; the pressure at which the LCM plug breaks is determined and considered indicative of the pressure that the LCM plug can withstand when faced with a wellbore breathing condition.  It is further disclosed wherein increased ECD can break an LCM plug and propagate a fracture.  
US 2004/0124009 discloses methods of determining if ballooning is occurring and if a reaction is necessary; no specific reaction method for correcting such ballooning, however, is disclosed.
Golwalkar et al. discloses wellbore ballooning as a pertinent drilling issue wherein a reducing trend of flow is taken as a signature of ballooning.  
The teachings of the references listed above, however, when considered individually and/or combined, fail to disclose, teach and/or suggest introduction of a balloon-inhibiting tunable spacer fluid as claimed into a formation, wherein at least 1% thereof is retained, and, further, wherein a reduction in well ballooning is achieved as indicated by one of (i)-(iv) as claimed.  As such, the instant claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
04/28/22